Citation Nr: 0515575	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition of the appellant as the 
veteran's spouse for the purpose of receiving VA death 
benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.  The veteran died on November [redacted], 1969.  The appellant 
was the veteran's ex-wife at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board notes that on her March 2004 substantive appeal, 
the appellant indicated she wanted to appear for a Board 
hearing.  On an April 2004 form returned to the RO, the 
appellant sought to withdraw her hearing request.  The Board, 
then, finds that all due process has been met with respect to 
the appellant's right to a hearing.


FINDINGS OF FACT

1.  The late veteran and the appellant were married in 1948, 
according to the March 1948 marriage certificate.

2.  The veteran's November [redacted], 1969, death certificate 
indicates he was divorced at the time of his death.  No 
surviving spouse was listed thereon.  

3.  On her initial claim for death benefits, filed in 
December 1969, the appellant indicated that she had been 
married to the veteran on March [redacted], 1948, and divorced from 
him on April [redacted], 1969. 

4.  In April 1970, the RO determined that the appellant did 
not qualify as a widow of the veteran because they were 
divorced at the time of his death.

5.  Additional evidence submitted since the April 1970 
decision does not relate to an unestablished fact necessary 
to substantiate the claim; it is cumulative of previously 
submitted evidence; and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the final April 1970 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA death benefits is not 
new and material, and the appellant's claim may not be 
reopened.  38 U.S.C.A. §§ 101, 1541, 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.104(a), 3.156(a), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The issue 
currently before the Board arose from a request to reopen 
which was filed in February 2002.

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
does not qualify as a surviving spouse under the law.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

The appellant has been notified of the evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Specifically, she was notified of the criteria for meeting 
the basic eligibility requirements for VA death benefits and 
of the necessary criteria and the reasons that her claim had 
previously been denied, by means of the discussions in the 
July 2002 decision and the January 2004 statement of the case 
(SOC).  There is no indication of any relevant records that 
the RO failed to obtain, nor has the appellant or her 
representative identified any pertinent evidence which might 
be obtained.

Because it has not been established that the appellant is a 
"surviving spouse" for VA purposes, and since there is no 
additional and relevant information to dispute this finding, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1) (2004).  The appellant does not contend 
she was married to the veteran at the time of his death, and 
no amount of notice from VA can change that fact as to her 
legal status.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice and/or 
assistance which the appellant might receive.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), mandating that remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided.





II.  Facts and Analysis

The evidence of record shows that the veteran and the 
appellant were married in March 1948 and were divorced in 
April 1969.  The veteran died in November 1969, with no 
surviving spouse.  The certificate of death indicates that he 
died from a massive pulmonary hemorrhage, due to lung cancer.

On her initial claim for death benefits, filed in December 
1969, the appellant indicated that she had been divorced 
because the veteran drank excessively.  She further stated 
that the divorce was to obtain protection for herself and her 
children.  The claims file indicates that, although death 
benefits were denied to the appellant due to her not being 
the veteran's surviving spouse, the RO did award death 
pension benefits to her minor children at that time, and that 
she served as fiduciary in receiving and managing those funds 
for the benefit of the children.

The surviving spouse of a veteran of a period of war is 
entitled to payment of pension, provided that a veteran 
served for ninety days or more during a period of war.  
38 U.S.C.A. § 1541.  The veteran's active duty qualifies as 
such service.

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to a veteran meets the requirements of 38 C.F.R. §§ 
3.1(j), 3.50(a) (2004); see also 38 U.S.C.A. § 101(31) (West 
2002).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

At the time of the April 1970 Board decision, the evidence of 
record was the marriage certificate of the veteran and the 
appellant and the veteran's death certificate, which 
indicated he was divorced with no surviving spouse at the 
time of his death.  In January 1970, the appellant submitted 
the written statements of three people who knew the veteran 
and who stated he was violent around his family while he was 
married to the appellant.  The April 1970 decision denied 
eligibility because a divorced wife of a veteran does not 
qualify for benefits as his widow, regardless of the 
circumstances.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In conjunction with her claim to reopen, the appellant 
submitted a February 2002 written statement in which she 
indicated that the veteran died of lung cancer and she 
believed it was due to asbestos exposure while he was in the 
Navy.  She requested VA death compensation benefits or a 
pension as the veteran's widow.


In a March 2003 written statement, the appellant indicated 
that she and the veteran had not been divorced for very long 
when he died.  She said she was married to the veteran for 21 
years, and never remarried after their divorce.  She asserted 
that she is in need of financial support for her medical 
problems.

In a March 2004 written statement, the appellant's daughter 
indicated that the appellant was in need of some financial 
help.  She was married to the veteran for over 25 years, and 
they had several children together.  The appellant divorced 
the veteran because of his alcoholism and his cruelty to his 
wife and children.  He was jailed several times for his 
alcoholism.  She contended that the veteran died from 
exposure to asbestos while in the Navy.

Having reviewed the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
appellant's claim for eligibility for VA death benefits.  
While the Board recognizes the statements of the appellant 
and her daughter and sympathizes with her obvious financial 
difficulties, none of the added evidence tends to show that 
the appellant was married to the veteran at the time of his 
death.  Indeed, the appellant does not contend that she was 
married to the veteran at the time of his death.  Her 
statements as to the nature of her marriage to the veteran 
and the reasons for their divorce are noted by the Board.  
However, the regulations do not provide for any death 
benefits for divorced spouses, no matter the reason for the 
divorce.  The appellant, therefore, does not meet the legal 
definition of a surviving spouse under the law.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.53.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim of eligibility for VA 
death benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  We are constrained to follow the law, regardless 
of how sympathetic we may be in any particular case.  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

ORDER

New and material evidence having not been submitted, the 
claim of entitlement to recognition as the veteran's spouse 
for the purpose of receiving VA death benefits is denied.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


